Citation Nr: 0433993	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from June 1951 to May 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied the 
veteran's claims for service connection for arthritis of the 
left ankle and knee.  The veteran filed a timely appeal and, 
in a July 2002 rating decision, the RO, in pertinent part, 
granted the veteran's claim for service connection for 
arthritis of the left ankle and awarded a 10 percent 
disability evaluation.  The veteran appealed the initial 
disability evaluation assigned to the left ankle disability.  
In a December 2003 decision, the Board denied the veteran's 
claims for a rating in excess of 10 percent for arthritis of 
the left ankle and service connection for degenerative joint 
disease of the left knee.  

The veteran appealed the Board's December 2003 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Remand was filed by the 
VA General Counsel and the appellant's attorney, averring 
that remand was required to afford him a new VA examination 
to determine the etiology of any left knee disorder found to 
be present and the severity of his service-connected left 
ankle arthritis.  See, e.g., Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  In an Order of August 2004, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
General Counsel's motion.  As set forth in detail below, the 
VCAA substantially amended existing law regarding the 
requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the CAVC's Order in this matter has been placed in 
the claims file.

Asdiscussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the appellant.


REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has 
published regulations implementing many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks an increased rating for his service-
connected left ankle arthritis and service connection for 
degenerative joint disease of the left knee.  In support of 
his claim, he submitted a June 2002 written statement from 
H.C. Stuntz, M.D., who treated him for more than 40 years.  
Dr. Stuntz said he reviewed copies of the veteran's 
documentation from military service and a personal medical 
history from service.  In Dr. Stuntz's opinion, it was likely 
that the veteran's ongoing problems with arthritic conditions 
and weakness of his left ankle and both knees, and his 
hearing impairment and tinnitus, were directly related to 
military service.



Also in June 2002, the veteran underwent VA orthopedic 
examination, at which time tenderness about the lateral 
aspect of the ankle was noted and moderately symptomatic left 
ankle arthritis was diagnosed.  The VA examiner also 
diagnosed moderate degenerative joint disease of the left 
knee, which appeared to be age-related and showed no evidence 
of aggravation or acceleration beyond what one would expect, 
given reasonable medical probability, in a 72-year old male.  
However, the joint motion noted that the recent VA examiner 
had not been afforded the opportunity to review the veteran's 
medical records.  Thus, in August 2004, the CAVC remanded the 
veteran's claims to the Board for the purpose of affording 
him a new VA examination to determine the etiology of any 
left knee degenerative joint disease found to be present, and 
to assess the current severity of his service-connected left 
ankle disability.  

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which to 
submit any evidence or information.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since 2001.  The RO should 
then request all pertinent medical records from 
these medical providers, if not already in the 
claims file.

3.  The veteran should be scheduled for a VA 
orthopedic examination to (a) determine the 
etiology of any left knee degenerative joint 
disease found to be present and (b) determine 
the current severity of the veteran's service-
connected left ankle arthritis.  All indicated 
testing should be conducted and all clinical 
manifestations should be reported in detail.  
Based upon the examination and a review of the 
record:

a.  Left Knee Disorder:  (1) if a left knee 
disorder, e.g., degenerative joint disease, 
is diagnosed, the medical specialist should 
assess the nature, severity, and 
manifestations of any left knee disorder 
found to be present.  (2) The physician 
should proffer an opinion, with supporting 
analysis, as to the likelihood that the 
veteran's diagnosed left knee disorder was 
caused by or aggravated by his service-
connected arthritis of the left ankle or 
degenerative joint disease of the right 
knee.  The degree of left knee disorder that 
would not be present but for the service-
connected left ankle arthritis or right knee 
degenerative joint disease should be 
identified.  (3) If a left knee disorder is 
found to be present but unrelated to the 
service-connected left ankle arthritis or 
right knee degenerative joint disease, the 
examiner is requested to offer an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
left knee degenerative joint disease was 
caused by military service, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  The 
examiner is requested to address the 
opinions expressed in Dr. Stuntz's June 2002 
statement (to the effect that the left knee 
degenerative joint disease was related to 
service) and the June 2002 VA examination 
report (to the effect that the left knee 
arthritis appeared age-related and without 
evidence of aggravation or acceleration 
beyond normal expectations).

b.  Left Ankle Arthritis:  Regarding the 
claim for a higher rating for service-
connected left ankle arthritis, the examiner 
should describe all current manifestations 
of the left ankle disability in detail.  (1) 
The examiner is requested to provide the 
range of motion of the veteran's left ankle, 
in degrees, noting the normal range of 
motion of that joint.  (2) The examiner 
should identify the limitations on activity 
imposed by the disabling condition, viewed 
in relation to the medical history, and 
considered from the point of view of the 
veteran working or seeking work, with a full 
description of the effects of the disability 
upon his ordinary activity.  (3) The 
physician should be requested to identify 
any objective evidence of pain and to assess 
the extent of any pain for the left ankle 
disability.  The functional impairment due 
to pain should be identified.  (4) The 
physician should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional degrees 
of limitation of motion on repeated use or 
during flare-ups.  If this is not feasible, 
the physician should so state.  (5) It 
should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  (6) The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess, 
fatigability, or incoordination that could 
be attributed to the service-connected 
disability.

c.  A complete rationale should be provided 
for all opinions offered.  The claims file 
should be provided to the examiner prior to 
the examination and it is requested that the 
examiner indicate in the examination report 
whether the veteran's medical records were 
reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
left knee degenerative joint disease and an 
increased rating, in excess of 10 percent, for 
left ankle arthritis.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the February 2003 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


